DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-3, 6-8, 10-13, 16-18, and 20-23 are objected to because of the following informalities:  The independent claims have been amended to recite “off ground plan” (rather than “plane”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-13, 16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al., US Pub No. 20150348416 in view of Ogawa et al., US Pub No. 20150278615, and further in view of Zhang et al., US Pub No. 20100098290.

As to claim 1 Fujita discloses a stereoscopic vision system comprising: 
a pair of cameras comprising a first camera and a second camera arranged to capture stereoscopic images (Fig. 1: 12a and 12b; [0041]); 
a processor for executing instructions (Fig. 1: 13); and 
a memory storing instructions, which when executed configure the stereoscopic vision system to: 
receive the stereoscopic images comprising a first image captured from the first camera and a second image captured from the second camera ([0043]); 
determine a predetermined shift amount based on a vertical location within the first image ([0043]-[0045], [0048] – disparity v1 is a predetermined shift amount.  Disparity decreases with distance, thus is based on vertical location in the image); 
[0057]-[0059] – pixels from a left image are compared with pixels from the right image, shifted by the predetermined disparity amount.  Both compared locations are at the same Y-coordinate, thus are within the vertical location); 
based on the comparisons between sampled locations: 
mark locations in the first and second images as being on a ground plane when the sampled locations and the corresponding sampled locations are the same within a similarity threshold ([0059] – if the compared pixels are similar within an error range threshold, the object location is determined to be on the ground plane.  As the location is in both first and second image, the “locations in the first and second images” are determined, or marked (indicated, designated), as being on the ground); or 
mark locations in the first and second images as being off the ground plane when the sampled locations and the corresponding sampled locations are not the same within the similarity threshold ([0060] – if not similar, the object location is determined (marked) as being off the ground plane at a height hs).  
Fujita fails to disclose: pass the marked off ground plane locations of the first and second images to object recognition functionality for identifying road sign information in the off ground plane locations.
However, in an analogous art, Ogawa discloses passing marked off ground plane locations of the first and second images to object recognition functionality for identifying road sign information in the off ground plane locations ([0065], [0078]-[0080] – objects having a height y above the road surface (i.e. marked off ground plane locations) are passed to feature point identifying module (object recognition functionality) to identify road sign information).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Fujita with the teachings of Ogawa, the rationale being to properly recognize traffic sign contents (see Ogawa [0079]).
The system of Fujita and Ogawa fails to disclose passing the marked on ground plane locations and corresponding locations of the first and second images to path planning functionality for determining a safe path to travel on.
However, in an analogous art, Zhang discloses utilizing ground plane locations and corresponding locations of first and second images to path planning functionality for determining a safe path to travel on ([0089] – the ground plane is determined by comparison of first and second images.  The determined ground plane is used to map a safe route of travel).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Fujita and Ogawa with the teachings of Zhang, the rationale being to enable the vehicle to travel in a safe autonomous manner.  The skilled artisan would understand that the route-mapping functionality described in Zhang [0089] would function equally well using the on-ground plane locations determined by Fujita [0059].  When such a modification is made, the on ground plane locations determined by Fujita are passed to the route mapping functionality of Zhang [0089] to determine a safe path of travel.

As to claims 2 and 12 Fujita fails to disclose that the sampled locations in the first image and the corresponding sampled locations in the second image are determined as a weighted average of pixel values in a vicinity of the locations and the corresponding locations.  However, official notice is taken that this was well known in the art at the time the invention was effectively filed.  For example, it was widely practiced, in the art of image processing and analysis, to determine similarity between images by considering a weighted average of pixels within a particular pixel vicinity.  Therefore it would have been obvious to the skilled artisan to modify the system of Fujita to incorporate this, the rationale being to provide more accurate comparison results.

As to claims 3 and 13 Fujita discloses that the pixel values are selected from one or more channels of the first and second images ([0059] – pixels values from the luminance channel are selected to compare images).  

As to claims 6 and 16 Fujita fails to disclose that the comparing the locations within the first and second images having the vertical location and comparing additional locations within the first and second images having a second vertical location is performed in parallel.  However, official notice is taken that this was well known in the art at the time the invention was effectively filed.  For example, it was widely practiced to perform plural image analysis steps on a single image in parallel.  Therefore it would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Fujita to include this, the rationale being to perform the image analysis faster.

As to claims 10 and 20 Fujita discloses that the predetermined amount to shift the corresponding location is predetermined for different positioning of the first camera and second camera relative to a horizon ([0052]-[0054]; Fig. 8 – disparity, or predetermined amount to shift, is predetermined based on camera height, or positioning relative to a horizon).  

As to claims 11 and 21 see rejection of claim 1.

As to claims 22 and 23 Fujita discloses that marking locations in the first and second images as being on the ground plane or off the ground plane comprises marking the sampled locations and the corresponding sampled locations in the first and second images ([0059]-[0060] – location described in both first and second image are determined, or marked (indicated, designated), as being on or off the ground).  

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita, Ogawa, and Zhang, as applied above, and further in view of Bollea et al., US Pub No. 2017/0001564.

As to claim 7 the system of Fujita, Ogawa, and Zhang fails to disclose that the comparing locations processes portions of the stereoscopic images within a possible driving path.
However, in an analogous art, Bollea discloses analyzing portions of images within a possible driving path ([0013], [0027]-[0028]).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Fujita, Ogawa, and Zhang with the teachings of Bollea, the rationale being to reduce false positive obstacle detection (Bollea [0027]) while reducing computation complexity and latency (Bollea [0056]).

As to claim 8 Bollea discloses that the possible driving path is determined in part based on a steering angle of a vehicle ([0038]-[0040], [0042], [0045]-[0046] – the portion of the image that is analyzed is based on vehicle position and orientation, or steering angle).

As to claims 17 and 18 see rejection of claims 7 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423